DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 13, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (hereinafter Wang – US Doc. No. 20210065625).
Regarding claim 1, Wang discloses an electronic device, comprising: a display panel (as shown in Figure 2A) including a first region, the first region including first pixel groups (A1) and a second region, the second region including second pixel groups (A2); and a compensation circuit, wherein the compensation circuit is configured to receive first image data (Figure 3B, element 104), compensate the first image data to generate second image data in response to a determination that the first image data corresponds to at least one of one or more particular first pixel groups, which are a limited portion of the first pixel groups and that are adjacent to a boundary between the first region and the second region (see paragraphs 0230-0231; see also Figures 2D-2F – note that A3 can be a portion of first pixel group A1), or one or more particular second pixel groups, which are a limited portion of the second pixel groups and that are adjacent to the boundary, and output the second image data to the display panel (see paragraphs 0230-0231; see also Figures 2D-2F – note that A3 can be a portion of the second pixel group A2).
Regarding claim 2, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that a placement density of the first pixel groups of the first region is higher than a placement density of the second pixel groups of the second region (as shown in Figures 2D-2F – note that A1 has a higher pixel density than A2).
Regarding claim 3, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that a transparency of the second region is higher than a transparency of the first region (as shown in Figures 2D-2F – note that A2 has more blank areas [holes] than A1 and therefore is more transparent).
Regarding claim 4, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a camera configured to capture third image data through the second region (see paragraphs 0077-0078).
Regarding claim 5, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that each of the first pixel groups includes two or more first pixels, each of the second pixel groups includes two or more second pixels, and the two or more second pixels are configured to emit light at a higher brightness than light emitted by the two or more first pixels to cause the first pixel groups and the second pixel groups to display an image having a same gray level across the first region and the second region (see paragraph 0231).
Regarding claim 6, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the compensation circuit is configured to generate the second image data based on compensating the first image data such that a brightness of light emitted by first partial pixel groups of the one or more particular first pixel groups adjacent to the boundary increases, and a brightness of light emitted by second partial pixel groups of the one or more particular first pixel groups adjacent to the boundary decreases (see paragraph 0231).
Regarding claim 7, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the compensation circuit is configured to generate the second image data based on compensating the first image data such that a brightness of light emitted by first partial pixel groups of the one or more particular second pixel groups adjacent to the boundary increases, and a brightness of light emitted by second partial pixel groups of the one or more particular second pixel groups adjacent to the boundary decreases (see paragraph 0231).
Regarding claim 8, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that each of the first pixel groups includes two or more first pixels, and the compensation circuit is configured to generate the second image data based on compensating the first image data such that a brightness of light emitted by first partial pixels of the one or more particular first pixel groups adjacent to the boundary increases, and a brightness of light emitted by second partial pixels of the one or more particular first pixel groups adjacent to the boundary decreases (see paragraph 0231).
Regarding claim 9, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that each of the second pixel groups includes two or more second pixels, and the compensation circuit is configured to generate the second image data based on compensating the first image data such that a brightness of light emitted by one or more first partial pixels of the one or more particular second pixel groups adjacent to the boundary increases, and a brightness of light emitted by one or more second partial pixels of the one or more particular second pixel groups adjacent to the boundary decreases (see paragraph 0231).
Regarding claim 13, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that each of the first pixel groups includes two or more first pixels, and the compensation circuit is configured to generate the second image data based on compensating the first image data such that a brightness of light emitted by one first pixel that is proximate to the boundary from among the two or more first pixels of the one or more particular first pixel groups adjacent to the boundary decreases (see paragraph 0231).
Regarding claim 19, Wang discloses an operating method of an electronic device which includes a display panel (as shown in Figure 2A), the method comprising: displaying first image data corresponding to a first region of the display panel through one or more first pixel groups of the first region (A1); displaying second image data corresponding to a second region of the display panel through a first portion of a second pixel groups of the second region (A2); performing compensation of the second image data corresponding to a second portion of second pixel groups of the second region to generate third image data, wherein the second portion of the second pixel groups are adjacent to a boundary between the first region and the second region and are between the first portion of the second pixel groups and the boundary (see paragraphs 0229-0231); and displaying the third image data through the second portion of  second pixel groups of the second region (see paragraphs 0233-0234).
Regarding claim 20, Wang discloses all of the limitations of claim 19 as discussed in the claim 19 rejection above and further capturing fourth image data through the second region via a camera (see paragraphs 0077-0078).

Allowable Subject Matter
Claims 10-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694